EXHIBIT 10.35

RTW, INC.

CONSULTING SERVICES AGREEMENT

APPENDIX B

STATEMENT OF WORK – ALL OTHER SERVICES

AMENDED AND RESTATED AS OF JANUARY 1, 2013

RTW shall perform other workers compensation and disability management services
for CLIENT or CLIENT’s policyholders as agreed upon by the parties.

Claims Management Services

RTW will provide claims management services for CLIENT or CLIENT’s policyholders
on a cost basis for the following types of claims: Incident Only, Medical Only
and Indemnity.

RTW’s fees for the following services are as stated below:

 

                                 Nurse Case Management   

Up to $100 per hour

                                 Medical Bill Review   

Actual expense of vendor partner, Coventry, under its then-current agreement

                                 Medical Director   

$275 per hour

RTW PlaceRite

RTW will provide the RTW PlaceRite alternative return-to-work services to CLIENT
and CLIENT’s policyholders at a rate of $500 per referral.

 

State Automobile Mutual Insurance Company State Auto Property & Casualty
Insurance Company Meridian Security Insurance Company Meridian Citizens Mutual
Insurance Company Milbank Insurance Company RTW, Inc. By:   

/s/ Susan Bowron-White

 

Susan Bowron-White, Assistant Secretary